Citation Nr: 1526692	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disorder of the esophagus, to include a hiatal hernia, gastroesophageal reflux disease (GERD), and Barrett's esophagus, including as secondary to service-connected pulmonary tuberculosis far advanced, inactive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. L.N.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim seeking entitlement to service connection for a disorder of the esophagus, a hiatal hernia, gastroesophageal reflux disease (GERD) and Barrett's esophagus, including on a secondary basis, was denied.  The Veteran filed a notice of disagreement (NOD) in March 2010.  A statement of the case (SOC) was provided in September 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2010.  Supplemental Statements of the Case (SSOC) were provided in September 2013 and January 2014, respectively.

This appeal was previously before the Board in January 2013, October 2013, and June 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's disorder of the esophagus, variously diagnosed and a hiatal hernia, GERD, and Barrett's esophagus, is related to treatment he received for his service-connected tuberculosis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a disorder of the esophagus, variously diagnosed as a hiatal hernia, GERD, and Barrett's esophagus, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § §3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due the natural progression of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, to establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background

The Veteran contends that his currently diagnosed GERD and Barrett's esophagus are the result of a procedure he received to treat his service-connected tuberculosis in the 1950's.  To this effect, the Veteran has testified at his 2015 Board hearing that he did not have reflux symptoms until around the time of the procedure and that they have continued to present.

A review of the Veteran's outpatient treatment records shows that, in June 1949, the Veteran had a chest x-ray taken by a county mobile unit which showed a lesion on his right apex.  The Veteran was followed from that time for 15 months with repeated gastric examinations and chest x-rays.  He was later diagnosed with tuberculosis in October 1950 when a positive culture was obtained.  He was hospitalized from that time until May 1951 for treatment.  His treatment consisted of bed rest and right pneumothorax.   He was then admitted to the hospital in September 1952 for continued complications due to diagnosed pulmonary tuberculosis.  A positive culture was again obtained at that time and he continued pneumothorax treatment.  In December 1952, the Veteran received a right thoracotomy.  In September 1953, the Veteran was seen for complaints of right upper quadrant pain, which was moderately severe on one occasion and associated with nausea and occurred about 15 minutes after drinking some chocolate milk.  The Veteran was diagnosed with tuberculosis, pulmonary, reinfection type, far-advanced, active.  There was no discussion of any gastrointestinal diagnoses in relation to the Veteran's symptoms.

In November 2000 and March 2001, it was noted that the Veteran was being treated for GERD.  In November 2006, it was noted that the Veteran had been receiving treatment for GERD that was now stable.  In April 2007, the Veteran received an upper endoscopy in response to upper gastrointestinal complaints he had been experiencing.  The results revealed diagnoses of Barrett's esophagus, hiatal hernia, and a single duodenal polyp.  There was no discussion of etiology or relationship of these conditions to the Veteran's tuberculosis or treatment thereof.

The Veteran was initially provided with a VA examination in April 2009.  The examiner noted that the Veteran was currently diagnosed with GERD and Barrett's esophagus.  The examiner opined that it is less likely than not that his current disorders are secondary to his treatment for tuberculosis.  In support, the examiner provided that the Veteran did not have any symptoms of his current disorders when he was treated for tuberculosis in the 1950's and that it is unlikely that such would have a delayed onset to 2007, when he was first shown to be diagnosed with those conditions.  No further rationale for why a delayed onset could not happen was provided.

Despite that opinion and based upon a review of additionally obtained medical treatment records after the fact, a new VA examination was provided in April 2013.  At this examination, the examiner provided that the findings of Barrett's esophagus in 2007 clearly indicate that the Veteran had esophageal reflux for 10 or more years prior.  He further noted that it is certainly possible that he had GERD, possibly due to a hiatal hernia, as long ago as the early 1950's and that this may have been exacerbated by enforced bedrest for tuberculosis.  However, he further explained that there is no reasonable causal connection between the Veteran's therapy (pneumothoraces, thoracotomy, descortication, medications and bed rest) and esophageal reflux disease.  Additionally, the examiner noted that, if the Veteran was shown to have GERD at the time of a 1953 private record notation of right upper quadrant pain, this would still be significantly outside of the Veteran's military service as well as more than one year post-service, thereby not providing any support for direct service connection.  In concluding, the examiner found that it was unlikely that any of the Veteran's gastrointestinal symptoms were related to his tuberculosis treatment.

The Veteran was provided with an addendum opinion to the April 2013 VA examination in December 2013 to allow for a review of additionally received treatment records.  However, the examiner stated that, upon review of the records, his original opinion of April 2013 remained unchanged.



Analysis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a disorder of the esophagus, to include a hiatal hernia, GERD, and Barrett's esophagus is warranted.  First, there is a current disability because outpatient treatment records and VA examinations show that the Veteran has diagnoses of GERD, hiatal hernia, and Barrett's esophagus.   See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is a service-connected disability upon which a relationship of nexus is asserted as shown by the service-connected pulmonary tuberculosis far advanced, inactive.  Wallin, 11 Vet. App. at 509.  As such, the issue turns upon a finding of nexus between the Veteran's service-connected tuberculosis and his currently diagnosed esophageal disorders.  Id.

There is conflicting medical opinion evidence of record as to whether the Veteran's esophageal disorder, to include GERD, hiatal hernia, and Barrett's esophagus, is proximately due to, or the result of, the Veteran's treatment received for his tuberculosis in the early 1950's.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran was provided with two VA examinations in 2009 and 2013 respectively.  The 2009 examiner opined that it is less likely than not that his current disorders are secondary to his treatment for tuberculosis.  In support, the examiner provided that the Veteran did not have any symptoms of his current disorders when he was treated for tuberculosis in the 1950's and that it is unlikely that such would have a delayed onset to 2007, when he was first shown to be diagnosed with those conditions.  The 2013 examiner opined that it is certainly possible that the Veteran had GERD, possibly due to a hiatal hernia, as long ago as the early 1950's and that this may have been exacerbated by enforced bedrest for tuberculosis.  Although the examiner went on to say that he also believed that there was not a relationship, he also did not indicate that he was fully discounting his initial opinion.  Rather, his rationale actually provided more support for a positive relationship in his explicit discussion of the Veteran's current symptoms in relation to contemporaneous symptoms that he was experiencing at the time of his tuberculosis procedure.  As such, the Board will afford the Veteran the benefit of the doubt in regard to the 2013 examiner's seeming inconsistency.

The Board notes that both of these opinions are provided by competent medical professionals, as they are both provided by licensed doctors.  Additionally, these opinions are based upon an objective medical assessment of the Veteran's medical history, to include in-service assessments and diagnoses, and current symptoms.  However, and most importantly, the 2013 opinion gives a more in detail analysis of the Veteran's current diagnoses, noting that records indicated his condition had been ongoing for over 10 years and could have possibly gone all the way back to the 1950's, and discussion of how treatment records contemporaneous with his tuberculosis procedures in the 1950's could potentially reflect the manifestation of symptoms related to his current esophageal disorders at that time.  This is also further supported by the Veteran's lay statements regarding the onset of his symptoms shortly after the tuberculosis procedure and the continuation of symptoms to present.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, service connection for a disorder of the esophagus, variously diagnosed as a hiatal hernia, gastroesophageal reflux disease (GERD), and Barrett's esophagus, as secondary to service-connected pulmonary tuberculosis far advanced, inactive, is warranted.  The appeal is granted.


ORDER

Entitlement to service connection for a disorder of the esophagus, variously diagnosed as a hiatal hernia, GERD, and Barrett's esophagus, as secondary to service-connected pulmonary tuberculosis far advanced, inactive, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


